DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 12, and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Odhaira (U.S. Publication 2015/0190565).
Regarding claim 1, Odhaira teaches A fine bubble supply device (figure 1) comprising: a fine bubble generating device that generates fine bubbles (figure 1 item 8); and a retention vessel in which a liquid is stored and to which an inlet pipe and an outlet pipe of the fine bubbles are connected (item 9, inlet proximate item 2, outlet feeding out item 21, the materials being worked upon are considered intended use), wherein the fine bubbles generated from the fine bubble generating device are introduced into the liquid in the retention vessel through the inlet pipe and thus retained in the liquid (bubbles are introduced from item 8 into item 9), and the fine bubbles retained in the liquid are led out to a supply destination through the outlet pipe (item 4 is considered reading on a supply destination).
Regarding claim 12, Odhaira teaches wherein the retention vessel functions as a buffer that homogenizes dispersion of the fine bubbles in the retention vessel by retaining the fine bubbles for retention time (the flow of material in and out of item 9 is controlled by item 11, and is considered capable of holding material for a period of time, which is therefore considered functioning as a buffer).  
Regarding claim 14, Odhaira teaches the fine bubble supply device according to claim 1 (see claim 1 rejection) and a fine bubble characteristic evaluation device that evaluates characteristics of fine bubbles supplied from the fine bubble supply device (paragraph 77 teaches laser diffractometry to measure particle diameter of the water containing microbubbles).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 5, 6, 7, 8,  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Odhaira (U.S. Publication 2015/0190565).
Regarding claim 15, Odhaira teaches a pump for driving fluid retained in the retention vessel (item 5 tube pump which sucks material from the recycle line through items 21 and 4). 
Regarding claims 3, 4, 6, and 7 Odhaira is silent to the size/shape of the outlet pipe. Regarding claims 5, 8, Odhaira is silent to the material of the outlet pipe. Regarding claim 15, Odhaira is silent to the location of the laser diffractometry apparatus.
Regarding claims 3, 4, 6, and 7 absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the size and shape of the outlet pipe to control the flow rate since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). Regarding claims 5 and 8, absent any unexpected results, it would have been obvious to one for ordinary skill to pick a material to control the rate of flow since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, Absent any unexpected results, it would have been obvious to one of ordinary skill in the art to rearrange the location of the laser diffractometry apparatus in order to measure the particle size at various locations throughout the bubble generating apparatus since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 2, 9, 10, 11, 13 is rejected under 35 U.S.C. 103 as being unpatentable over Odhaira (U.S. Publication 2015/0190565) in view of Killmer (U.S. Patent 5,403,088).
Regarding claims 10 and 11, Odhaira teaches a line connecting the inlet and outlet (lines proximate items 21 and 2 are fluidly connected to the inlet and outlet)
Regarding claim 2, Odhaira is silent to the downward orientation of the outlet pipe. Regarding claims 10 and 11, Odhaira is silent to the shape and size of the line. Regarding claim 13, Odhaira is silent to the stirring device in the retention vessel. 
Regarding claim 2, Killmer teaches an outlet pipe that leads out the fine bubbles in retained in the liquid from an outlet opening downward and disposed in the liquid in the retention vessel (top opening of item 23 is considered an outlet opening, and item 23 extends downward the materials being worked upon are considered intended use). Regarding claim 13, Killmer teaches a vessel provided with a stirring device that further homogenizes the dispersion of fine bubbles in the retention vessel by stirring the fine bubbles retained in the retention vessel (item 63).
It would have been obvious to one of ordinary skill in the art to modify the outlet and lines of Odhaira with the configuration of Killmer in order to allow for delivery of fluid to a specific location downstream of the mixer. Regarding claim 13, It would have been obvious to one of ordinary skill in the art to modify the retention vessel of Odhaira with the stirrer of Killmer in order allow for a more uniform mixture. Regarding claims 10 and 11, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the orientation and size of the line in order to control the flow rate since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Regarding claim 9, Odhaira teaches wherein the inlet pipe extends in a horizontal direction, and an inlet of the inlet pipe is disposed below the outlet in the retention vessel (opening of inlet proximate item 2 leading into item 9 is lower than the outlet and the inlet pipe extends horizontally as shown in figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774